DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed December 21, 2021 are acknowledged. Claims 1-4 and 8 are amended. No new matter has been added. Claims 1-10 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (previously cited, US 20010035235 A1).
Regarding Claim 1, Kawano discloses a heat-resistant steel having reheat-cracking resistance (“heat resistant steel” Abstract; “toughness, creep strength and strength at elevated temperatures” [0033]; additionally, the steel of Kawano would comprise a reheat-cracking resistance as the composition of Kawano is identical to that which is claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01; additionally, see explanation and interpretation above in 112b rejection of Claim 1), comprising the following elements in mass percent: 
C: 0.04-0.11% (“C content has been restricted to 0.01-0.255…more preferably 0.06-0.08%” [0055]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
Si: 0.50% or less (“Si content range is 0.1-0.6%...most preferred range is 0.15-0.35%” [0060]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
  	Mn: 0.10-0.60% (“A preferred Mn content range is 0.05-0.65%, a more preferred range is 0.1-0.5%” [0063]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	P: 0.03% or less (“The content of P is preferably not more than 0.03%” [0083]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
S: 0.01% or less (“S not more than 0.015%” [00]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; additionally, Kawano teaches that S is an impurity harmful to toughness, workability and weldability, and promotes temper embrittlement; therefore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have contained the S content to be as low as possible and thus 0.01% or less as claimed);
	Ni: 0.040% or less (“when…Ni…is added, the content of each is desirably 0.01-0.5%” [0074]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; additionally, one of ordinary skill in the art would appreciate that Ni is not required and that Kawano therefore discloses wherein the steel also may comprise 0% which is inclusive of the claimed range for Ni);
Cr: 1.90-2.60% (“Cr…restricted to 0.5-8%...more preferred range is 0.8-3%” [0057]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	V: 0.20-0.30% (“V content is preferably 0.06-0.3%, more preferably 0.08-0.25%” [0059]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	Nb: 0.02-0.08% (“Nb content…range of 0.02-0.06% is still more preferred” [0069]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of );
	Mo: 0.05-0.30% (“For Mo, a preferred range is 0.02-2%, a more preferred range is 0.05-1.5%, and a range of 0.1-0.8% is still more preferred” [0067]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	W: 1.45-1.75% (“A preferred W content range is 0.02-4% and a more preferred range is 0.05-3%” [0067]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	Ti: 0.01-0.06% (“A preferred Ti content range is 0.003-0.05%” [0073]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	B: 0.001-0.0055% or 0.0063-0.12% (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred.” [0076]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	Al: 0.03% or less (“A preferred Al content range is 0.001-0.02% and a more preferred range is 0.002-0.015%” [0078]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
	N: 0.01% or less (“when it is added, the N content…preferred range is 0.003-0.01%, and a range of 0.002-0.007% is still more preferred” [0072]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 ); and
the balance being Fe and impurities (“with Fe and impurities accounting for the balance” Abstract); 
wherein the contents of C and B, in mass percent, satisfy the follow inequality:
	(%B) > -1.2*(%C)2+0.30*(%C) – 0.01 (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred” [0076]; “C content has been restricted to 0.01-0.255…more preferably 0.06-0.08%” [0055]; for example, according to Kawano, the B content may be 0.004% and wherein the C content may be 0.06% (see para. [0076] and [0055] above citations); these C and B values meet the claimed ranges, and further meet claimed equality such that 0.004 > -1.2*(0.062) +0.3*(0.06) -0.01, which equates to 0.004>0.00368; likewise, according to Kawano, , in another such situation, the B content may be up to 0.005% and the C content may be 0.06% (see para. [0076] and [0055] above citations); these C and B values meet the claimed ranges, and further meet claimed equality such that 0.005 > -1.2*(0.062) +0.3*(0.06) -0.01, which equates to 0.005>0.00368; furthermore and again, likewise, Kawano also discloses another such situation wherein the B content may be up to 0.007% and the C content may be 0.06%; these C and B values meet the claimed ranges, and further meet claimed equality such that 0.007 > -1.2*(0.062) +0.3*(0.06) -0.01, which equates to 0.007>0.00368).

Regarding Claim 2, Kawano discloses wherein the content of C in the steel is 0.04-0.08% (“C content…more preferably 0.06-0.08%” [0055]).

Regarding Claim 3, Kawano discloses wherein the content of B in the steel is 0.004-0.0055% (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred” [0076]).

Regarding Claim 3, Kawano discloses wherein the content of B in the steel is 0.0063-0.01% (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred” [0076]).

Regarding Claim 5, Kawano further discloses wherein the contents of C and B satisfy the follow inequality:
	(%B) > -1.4*(%C)2+0.35*(%C) – 0.0115 (“B…preferred range is 0.001-0.008%” [0076]; for example, according to Kawano, the B content may be 0.005% and the C content may be 0.06%; these C and B values meet the claimed ranges, and further meet claimed inequality such that 0.005 > -1.4*(0.062) +0.35*(0.06) -0.0115, which equates to 0.005>0.00446; likewise, according to Kawano, and in another situation, the B content may be up to 0.007% and the C content may be 0.06%; these C and B values meet the claimed ranges, and further meet claimed inequality such that 0.007 > -1.4*(0.062) +0.35*(0.06) -0.0115, which equates to 0.007>0.00446).

Regarding Claim 6, Kawano discloses wherein a content of B in the steel is 0.004-0.0055% (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred” [0076]).

Regarding Claim 7, Kawano discloses wherein a content of B in the steel is 0.0063-0.01% (“B…preferred range is 0.001-0.008%, and a range of 0.001-0.004% is still more preferred” [0076]).

Regarding Claim 8, Kawano further discloses wherein the content of C in the steel is 0.04-0.08% (“C content has been restricted to 0.01-0.255…more preferably 0.06-0.08%” [0055]), and the contents of C and B satisfy the follow inequality:
	(%B) > -1.4*(%C)2+0.35*(%C) – 0.0115 (“B…preferred range is 0.001-0.008%” [0076]; for example, according to Kawano, the B content may be 0.005% and the C content may be 0.06%; these C and B values meet the claimed ranges, and further meet claimed inequality such that 0.005 > -1.4*(0.062) +0.35*(0.06) -0.0115, which equates to 0.005>0.00446; likewise, according to Kawano, and in another situation, the B content may be up to 0.007% and the C content may be 0.06%; these C and B values meet the claimed ranges, and further meet claimed inequality such that 0.007 > -1.4*(0.062) +0.35*(0.06) -0.0115, which equates to 0.007>0.00446).

Regarding Claim 9, Kawano discloses wherein a content of B in the steel is 0.004-0.0055% (“B…preferred range is 0.001-0.008” [0076]; for example, 0.005%, which is within the range disclosed by Kawano, reads on the claimed range and meets the inequality relationship required for Claims 1 and 8, see rejections of Claims 1 and 8 above).

Regarding Claim 10, Kawano discloses wherein a content of B in the steel is 0.0063-0.01% (“B…preferred range is 0.001-0.008%” [0076]; for example, 0.007%, which is within the range disclosed by Kawano, reads on the claimed range and meets the inequality relationship required for Claims 1 and 8, see rejections of Claims 1 and 8 above).

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but respectfully they are not persuasive.
Applicant argues that the technical problem to be solved is different than that of Kawano. This argument is not found persuasive.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the instant invention uses a different test method for reheat crack sensitivity evaluation, and therefore the invention solves a different technical problem. This argument is not found persuasive.
Applicant has not currently claimed any heat-cracking resistance properties, only that the steel be heat-crack resistant, for which Kawano discloses (one of ordinary skill in the art would appreciate that the steel of Kawano be heat-crack resistant because Kawano discloses the steel as being heat resistant and having high toughness – see above rejection). Additionally, the body of the claim is directed to compositional ranges, for which Kawano discloses, and therefore it would be obvious that Kawano comprise the same heat-cracking resistance as the claimed invention.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., carbide precipitation or carbide characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the compositions of Kawano only occasionally the claimed composition and relationship between C and B contents. Applicant argues however that Kawano does not disclose invention as a whole and does not disclose the elemental ranges and inequality simultaneously. This argument is not found persuasive.
Examiner notes that Applicant admits that Kawano discloses the claimed composition and relationship between C and B. Additionally, Kawano discloses overlapping ranges of that of the currently claimed invention and compositions which satisfy the claimed inequalities.
Applicant argues that Kawano provides extreme and unreasonably broad element ranges. Applicant argues that the working examples of Kawano do not satisfy the claimed equality between B and C. These arguments are not found persuasive.
Kawano provides a teaching for each elemental range, and one of ordinary skill in the art would recognize that the ranges are not extreme and unreasonable. The ranges are not arbitrary. Additionally, Applicant admits that at least two working examples of Kawano do disclose C and B values which satisfy the claimed inequality. Further, the claimed compositional ranges are obvious over Kawano, and satisfy the inequality claimed. It is not required that Kawano provide a working example to satisfy the claimed composition and claimed inequality to be obvious over the prior art because the compositional ranges overlap the claimed composition and satisfy the claimed inequality.

The fact that applicant has recognized another advantage (for example, the inequality values) which would flow naturally from following the suggestion of the prior art (for example, the disclosed compositional ranges) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735